Citation Nr: 1045190	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-24 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for 
old collapsing T6 compression fracture.

2.  Entitlement to service connection for neck disability.

3.  Entitlement to service connection for left hip disability.

4.  Entitlement to service connection for a mood disorder 
(claimed as depression, bipolar disorder, anxiety with rage, and 
insomnia).

5.  Entitlement to service connection for a disability manifested 
by breathing problems.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran had active service from May 1982 to August 1985.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
failed to appear for a Board hearing when it was scheduled in 
September 2010; thus, his hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.704 (2010).

The issue of service connection for a disability manifested by 
breathing problems is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not have forward flexion of his 
thoracolumbar spine limited to 30 degrees or less or ankylosis of 
his entire thoracolumbar spine.  

2.  The Veteran's cervical sprain was not manifest in service and 
is unrelated to service; the cervical sprain was not caused or 
aggravated by service-connected T6 compression fracture 
disability.    

3.  The Veteran's left hip trochanteric bursitis was not manifest 
in service or to a degree of 10 percent within one year of 
separation and is unrelated to service; it also was not caused or 
aggravated by the service-connected T6 compression fracture 
disability.    

4.  The Veteran's mood disorder (claimed as depression, bipolar 
disorder, anxiety with rage, and insomnia) was not manifest in 
service and was not caused or aggravated by the service-connected 
T6 compression fracture disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 percent 
for old collapsing T6 compression fracture are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5237 (2010).

2.  The criteria for service connection for neck disability are 
not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).

3.  The criteria for service connection for left hip disability 
are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The criteria for service connection for mood disorder 
(claimed as depression, bipolar disorder, anxiety with rage, and 
insomnia) are not met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§  3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  The notice requirements apply to all five elements of 
a service connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice requirements may be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the Veteran pre-adjudication notice by letter 
dated in September 2004 and February 2005.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  While the notification did not advise 
the Veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection, as is 
required by Dingess, this is harmless, as service connection has 
been denied thus rendering moot any effective date or degree of 
disability issues.

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records, assisted the Veteran in 
obtaining evidence, afforded the Veteran examinations in November 
2004, February 2005, and February 2008, obtained medical opinions 
as to the etiology and severity of disabilities, and afforded the 
Veteran the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  In summary, the Board finds 
that VA substantially has complied with the notice and assistance 
requirements of the VCAA and the Veteran is not prejudiced by a 
decision on the claims at this time.



T6 compression fracture

The Veteran argues that a higher rating is warranted for his 
service-connected T6 compression fracture disability, which is 
rated currently as 20 percent disabling under 38 C.F.R. § 4.71a, 
DC 5237.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains 
the rating schedule.

DC 5237 is for lumbosacral strain which is rated under the 
General Rating Formula for Diseases and Injuries of the Spine.  A 
40 percent rating requires forward flexion of the thoracolumbar 
spine limited to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, DC 5237.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  Where 
functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Where, as in this case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board finds that the preponderance of the evidence is against 
assigning an initial rating greater than 20 percent for the 
Veteran's service-connected old collapsing T6 compression 
fracture.  The criteria for the next higher rating of 40 percent 
under the General Rating Formula are not met.  The 40 percent 
rating requires forward flexion of the thoracolumbar spine of 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The evidence does not show that this is 
present or nearly approximated.  

On VA examination in June 2004, the Veteran complained of daily 
thoracic spine tightness.  He walked into the examination room 
very cooperatively and could sit, stand, raise up on his toes, 
and rock back on his heels without any problem.  He had thoracic 
spine erector group tenderness but no spasms.  

On VA examination in February 2008, the Veteran stated that he 
would occasionally use a cane for mid-back muscle spasms.  
Physical examination revealed forward flexion of the 
thoracolumbar spine to 85 degrees, 22 degrees of lateral flexion, 
and 36 degrees of rotation, with 18 in both directions.  He got 
immediate spasms in his right erector spine group in the thoracic 
spine, and it would go into his latissimus dorsi.  It was tender 
on palpation.  He was not able to back bend due to muscle spasms.  
These were tested with three repetitions and unchanged and there 
was pain with all motion.  The assessment was T6 compression 
fracture and degenerative changes on X-rays, with limited range 
of motion.  The examiner expected a loss of between 20 and 25 
degrees of his overall range of motion, strength, coordination, 
and endurance associated with repetitive movement flares, and an 
additional five degrees of loss of range of motion, strength, 
coordination, and endurance due to acute spasm.  

The Board finds that the competent medical evidence shows that 
the Veteran has forward flexion of his thoracolumbar spine well 
beyond 30 degrees, to 85 degrees, and that he retains significant 
lateral bending and rotation, even when functional impairment due 
to pain is considered.  The evidence further shows that the 
Veteran does not have favorable ankylosis of his entire 
thoracolumbar spine.  To the contrary, he has a very significant 
amount of range of motion of his thoracolumbar spine.  In light 
of the above, an initial rating greater than 20 percent is not 
warranted under DC 5237 for the Veteran's service-connected old 
collapsing T6 compression fracture. 

The Board also has considered whether a rating under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes is more beneficial to the Veteran.  Ratings for 
intervertebral disc syndrome (IVDS) require incapacitating 
episodes of IVDS.  The competent medical evidence shows that the 
Veteran has not experienced incapacitating episodes of IVDS at 
any time during the appeal period.  He specifically denied any 
incapacitating episodes at the time of the February 2008 VA 
examination.  Thus, a higher rating based on IVDS is not 
warranted in this case.

Extraschedular

Under 38 C.F.R. § 3.321(b)(1) (2010), to accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked inference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

After reviewing the record, the Board finds that there have not 
been frequent periods of hospitalization due to the disability at 
issue.  The treatment records contained in the claims folder do 
not show frequent periods of hospitalization.  The Board also 
finds that there has not been marked interference with employment 
due to the disability at issue.  The Veteran indicated at his 
November 2004 VA examination that he had had to quit his job as a 
bartender due to symptoms.  At his February 2008 VA examination, 
the Veteran reported that he had been working as a bartender 
until recently when he went into vocational rehabilitation.  
Having reviewed the record, the Board finds no basis for further 
action on the question of extraschedular entitlement.  
VAOPGCPREC. 6-96 (1996).

Service connection claims

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection also may be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition also is 
compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.  

Neck and left hip disability

The Veteran claims service connection for neck and left hip 
disability as secondary to his service-connected T6 compression 
fracture disability.  

Service treatment records show the Veteran's service-connected T6 
compression fracture injury but no neck or left hip complaints or 
diagnoses.  No neck or left hip complaints or diagnoses were 
reported on VA examination in December 1988 for the T6 
compression fracture.  

On VA examination in February 1995, the Veteran reported that he 
had been rear ended in 1991 and sustained whiplash.  He now had 
neck pain which was of new onset and which he related to the 
accident.  On VA examination in September 1997, the diagnosis was 
chronic cervical strain.  

A VA examiner reviewed the Veteran's claims folder and examined 
the Veteran in November 2004.  The examiner found the Veteran to 
have chronic cervical spine strain.  He felt that it was not at 
least as likely as not that the Veteran's cervical strain was 
connected to his service-connected thoracic spine injury.  

A VA examiner in February 2005 found the Veteran to have 
trochanteric bursitis of his hips.  He noted that the Veteran had 
argued that his hips condition was secondary to his compression 
fracture at T6.  However, he indicated that there was no good 
scientific evidence to support the fact that the Veteran's 
compression fracture at T6 in any way had affected his hips and 
particularly resulting in trochanteric bursitis.  Therefore, he 
felt that it was less likely as not that the Veteran's 
trochanteric bursitis was in any way related to his 
service-connected thoracic spine condition.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claims of service connection for neck and left hip 
disabilities.  For both the neck and left hip disabilities, there 
is no showing of disease or injury in service and no competent 
medical evidence of record relates either claimed disability to 
active service or any incident of service.  Moreover, arthritis 
of the left hip was not manifest to a degree of 10 percent within 
one year of separation such that service connection for left hip 
arthritis is warranted on a presumptive service connection basis.  
See 38 C.F.R. §§ 3.307, 3.309.  Additionally, regarding secondary 
service connection, the VA examiners in 2005 and 2008 indicated 
that the Veteran's neck and hip disabilities were not related to 
his service-connected T6 fracture disability.  There is no 
competent medical evidence of record indicating that either 
claimed neck or left hip disability was caused or aggravated by 
the Veteran's service-connected T6 compression fracture 
disability.  In light of the above, the Board finds that service 
connection for neck or left hip disability is not warranted. 

Mood disorder

The Veteran claims service connection for a mood disorder 
(claimed as depression, bipolar disorder, anxiety with rage, and 
insomnia), including as secondary to his service-connected T6 
compression fracture.  He does not claim that he had these or any 
other psychiatric symptoms in service and service treatment 
records do not report any psychiatric symptoms or diagnoses.  

VA examination reports in December 1988 and February 1995 do not 
report psychiatric symptoms or diagnoses.  

On VA psychiatric intake evaluation in October 2003, the Veteran 
stated that his depression had started after a break up with a 
girlfriend that had occurred 2 1/2 years ago, after a 12 year 
relationship.  Besides that, his social stressors included losing 
his favorite pet 5 months before the examination, and losing his 
job (by quitting) as a bartender 2 weeks before the examination.  
The diagnosis was bipolar disorder.  

A September 2004 letter from a VA social worker indicates that 
the Veteran was receiving treatment for depression.  His 
depressive symptoms appeared to be in part a consequence of his 
back injury in service.  Having to leave the military, coping 
with chronic pain, and adjusting to different physical 
capabilities had impacted his depression and stemmed from his 
injury while he was in the military.  

A VA psychiatric examination was conducted in November 2004.  At 
the time, the Veteran's claims folder and available medical 
records were reviewed and the Veteran was examined.  The 
September 2004 letter was noted.  It was noted that on the 
Veteran's initial presentation to the Portland VA Medical Center 
in October 2003, the precipitating stressors for his depressive 
symptoms were noted to be a break-up with his girlfriend, losing 
his favorite pet, and losing his job.  All treatment progress 
notes from October 2003 to November 2004 were reviewed.  Progress 
notes indicating that the Veteran had reported a connection 
between his mood disorder and his service-connected T6 
compression fracture disability or had complained about his 
depression related to back pain were not found.  It was noted 
that there was no rationale provided in the September 2004 
letter.  Based on a careful review of all notes and treatment 
records and on the interview information provided by the Veteran 
during that day's evaluation, with the predominant theme of his 
ruminations and complaints, it was the examiner's clinical 
assessment that there was less than a 50 percent probability that 
the Veteran's mood disorder was related to his old collapsing T6 
compression fracture.  His current mood disorder was more likely 
than not related to his current medical problems including 
breathing difficulty and blackout spells, losing an important and 
significant relationship, losing his job, and financial stress.  
He had been unemployed since October 2003 after quitting his 
bartending job, and had been on unemployment and food stamps.  
The diagnoses were mood disorder secondary to coping with recent 
stressors; and bipolar disorder (from chart record).

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for a mood disorder 
(claimed as depression, bipolar disorder, anxiety with rage, and 
insomnia).  The evidence shows that the Veteran has a mood 
disorder.  Bipolar disorder is one type of mood disorder.  See 
DSM-IV.  A mood disorder was not shown in service and no medical 
evidence relates it to service or to the Veteran's 
service-connected collapsing T6 compression fracture disability.  
To the contrary, the VA examiner in November 2004 indicated that 
there was less than a 50 percent probability that the Veteran's 
mood disorder was related to his old collapsing T6 compression 
fracture.  

The Board finds that the September 2004 letter from the VA social 
worker is entitled to little probative value.  There is no 
indication of how the social worker came to the conclusions 
reached about the contended causal relationship between the 
Veteran's depressive symptoms and his back injury.  There also is 
no indication that the Veteran's claims folder or chart was 
reviewed.  On the other hand, the examiner in November 2004 
considered the Veteran's history which included symptoms starting 
after a break-up with the Veteran's girlfriend, losing a pet, and 
losing a job and could not find any progress notes indicating 
that there was a connection between the Veteran's mood disorder 
and his T6 compression fracture.  The November 2004 medical 
opinion is accorded more probative value than the September 2004 
letter from the VA social worker.  See Prejean v. West, 13 Vet. 
App. 444 (2000) (finding that factors for determining probative 
value of medical opinions include their thoroughness and detail, 
whether they discussed why contrary opinions were not persuasive, 
and the opinion-writer's access to relevant records).  Since the 
evidence indicates that depression, bipolar disorder, anxiety 
with rage, or insomnia were not manifest in service and are 
unrelated to service, and that they were not caused or aggravated 
by the Veteran's service-connected T6 compression fracture 
disability, service connection for a mood disorder (claimed as 
depression, bipolar disorder, anxiety with rage, and insomnia) is 
not warranted.  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous 
medical records does not serve as an "absolute bar" to the 
service connection claim); Barr, 21 Vet. App. at 303 ("Board may 
not reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of neck disability, left hip disability, and 
mood disorder have been continuous since service.  He asserts 
that he continued to experience symptoms relating to the neck, 
left hip, and a mood disorder after he was discharged from the 
service.  In this case, after a review of all the lay and medical 
evidence, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not experience continuous 
symptoms of any of these disabilities after service separation.  
Further, the Board concludes that his assertion of continued 
symptomatology since active service, while competent, is not 
credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of neck, left hip, and mood disorder since 
active service is inconsistent with the other lay and medical 
evidence of record.  Indeed, while he now asserts that these 
disorders began in service, in the more contemporaneous medical 
history he gave at the service separation examination, he denied 
any relevant history or complaints of symptoms.  Specifically, 
the service separation examination report reflects that the 
Veteran was examined and his musculoskeletal and psychiatric 
systems were found to be normal clinically.  His in-service 
history of symptoms at the time of service separation is more 
contemporaneous to service so is of more probative value than the 
more recent assertions made many years after service separation.  
See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a 
Board decision assigning more probative value to a 
contemporaneous medical record report of cause of a fall than 
subsequent lay statements asserting different etiology); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board 
decision giving higher probative value to a contemporaneous 
letter the Veteran wrote during treatment than to his subsequent 
assertion years later).  

The post-service medical evidence does not reflect complaints or 
treatment related to any of these claimed disabilities for many 
years following active service.  The Board emphasizes the multi-
year gap between discharge from active duty service (August 1985) 
and initial reported symptoms related to a neck disability in 
February 1995 (nearly a 10-year gap), initial reported symptoms 
of mood disorder in October 2003 (nearly an 18-year gap), and 
initial reported symptoms related to a let hip disability in 
February 2005 (nearly a 20-year gap).  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
Veteran failed to account for lengthy time period between service 
and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of 
medical complaints since discharge from service, including T6 
compression fracture (December 1988).  Significantly, during that 
treatment, when he specifically complained of other orthopedic 
problems, he never reported complaints related to the neck or 
left hip.  Rucker, 10 Vet. App. at 73 (holding that lay 
statements found in medical records when medical treatment was 
being rendered may be afforded greater probative value; 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).  

He did not claim that symptoms of his disorder began in (or soon 
after) service until he filed his current VA disability 
compensation claim.  Such statements made for VA disability 
compensation purposes are of lesser probative value than his 
previous more contemporaneous in-service histories.  See Pond v. 
West, 12 Vet. App. 341 (1999) (holding that, although Board must 
take into consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such statements).  
These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden, 125 F.3d at 1481 (finding Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a Veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, and his previous statements made for treatment 
purposes.  For these reasons, the Board finds that the weight of 
the lay and medical evidence is against a finding of continuity 
of symptoms since service separation.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 49.


ORDER

Entitlement to an initial rating greater than 20 percent for old 
collapsing T6 compression fracture is denied.

Entitlement to service connection for neck disability is denied.

Entitlement to service connection for left hip disability is 
denied.

Entitlement to mood disorder (claimed as depression, bipolar 
disorder, anxiety with rage, and insomnia) is denied.

REMAND

Breathing problems

The Veteran claims service connection for a disability manifested 
by breathing problems, including as secondary to his 
service-connected T6 compression fracture disability.  In 
February 2008, a VA examiner indicated that the restrictive 
defect that the Veteran had on pulmonary function testing could 
be related to his service-connected T6 compression fracture 
disability.  No medical evidence of record indicates whether it 
is at least as likely as not (i.e., a 50 percent or greater 
probability) that the Veteran's service-connected T6 compression 
fracture disability caused or aggravated his current restrictive 
defect.  Accordingly, the Board finds that another VA examination 
is necessary.  38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate 
VA examination to address the nature and 
etiology of his pulmonary restrictive 
defect.  The claims file must be 
provided to the examiner for review.  
All appropriate testing, to include 
pulmonary function testing, should be 
conducted.  Based on a review of the 
claims file and the results of the 
Veteran's physical examination, the 
examiner(s) is asked to opine whether it 
is at least as likely as not (i.e., a 50 
percent or greater probability) that any 
current pulmonary restrictive defect, if 
diagnosed, was caused or aggravated by 
the Veteran's service-connected T6 
compression fracture disability.  A 
complete rationale must be provided for 
any opinion(s) expressed.

2.  Thereafter, readjudicate the Veteran's 
claim of service connection for a 
disability manifested by breathing 
problems.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


